Citation Nr: 1139543	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  04-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for low back pain with degenerative changes, rated as 20 percent disabling prior to March 7, 2011, and 40 percent disabling, on the basis of orthopedic manifestations; 20 percent disabling on the basis of sciatica of the left lower extremity and 20 percent disabling on the basis of sciatica of the right lower extremity, effective March 7, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.D.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to February 1994. 

This claim comes before the Board of Veterans Appeals (Board) on appeal of a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified in support of this claim during a hearing held at the RO in May 2008, before the undersigned.  The transcript is associated with the record.  

In a September 2009 decision, the Board affirmed the RO's July 2003 rating decision continuing the 20 percent schedular disability rating assigned the Veteran's low back disability.  The Board remanded the claim on an extraschedular basis and for consideration of a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the Board's decision denying an increased schedular rating to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued an Order remanding the Veteran's claim to the Board for compliance with the instructions in a Joint Motion for Remand (joint motion). 

In January 2011, the Board remanded the appeal to afford the Veteran VA orthopedic and neurological examinations.  

In June 2011, the Appeals Management Center issued a decision increasing the rating for the orthopedic manifestations of the back disability from 20 percent to 40 percent, effective March 7, 2011.  It also assigned a 20 percent ratings for sciatica of the right lower extremity and a 20 percent rating for sciatica of the left lower extremity.  

During the pendency of the appeal, the Court held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an increased rating claim is on appeal and the evidence suggests the service connected disability has caused the Veteran to be currently unemployed, the issue is included as set forth on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The January 2011 Board remand instructed the VA examiner to do the following: opine as to whether Veteran's back disability caused marked interference with employment and characterize the severity of the disability of affected nerves as mild, moderate, moderately severe, or severe. 

The Veteran was afforded a March 2011 VA examination.  However, the examiner did not opine as to whether there was marked interference with employment and did not provide an opinion as to the severity of the neurological impairment in the lower extremities.  

A remand by the Board or the Court confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  As the March 2011 VA examination does not reflect full compliance with the January 2011 Board remand, the Board is unfortunately compelled to remand the appeal for compliance.  

The March 2011 VA examination report also indicates that the Veteran has been unemployed since at least September 2008, and that the Veteran attributed the unemployment to his service connected back disability.  The examiner opined that the Veteran would be capable of sedentary employment, but it is unclear whether the Veteran has such employment experience.  

The issue of entitlement to TDIU is raised as part of the increased rating claim.  Prior to March 7, 2011, the Veteran did not meet the percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b) (2011), for the period prior to March 7, 2011; but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to complete a formal application for TDIU.  Invite the Veteran to submit employment or other records and medical evidence showing that his unemployment was due to the effects of his service connected disabilities.

3.  Ask the examiner who provided the March 2011 examination to review the claims file and a copy of this remand.  

The examiner should provide an opinion as to the severity of the sciatic nerve disabilities, in terms of whether they are moderate, moderately severe, or severe. 

The examiner should provide reasons for this opinion.

The examiner must also comment on whether the Veteran service connected back disability and associated neurological manifestations cause marked interference with employment.   

The examiner should also provide an opinion as to whether the service connected disability of the low back, asthma, and sciatica of the right lower extremity and of the left lower extremity would combine to preclude all gainful employment (i.e. employment paying above the poverty rate for a single person) for which the Veteran's education and occupational experience would otherwise qualify him.  

The examiner should provide reasons for these opinions. 

If the Veteran would be capable of gainful employment consistent with his education and experience, the examiner should provide examples of the types of work that he would be capable of performing.

If further examination is recommended, the Veteran should be afforded such examination.

4.  The AMC/RO should review the examination report to insure that it contains the specific findings asked for in this remand. 

5.  If the Veteran fails to meet the percentage requirements for TDIU during any periods between September 2008 and March 7 2011, the claim should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

6.  Adjudicate the claim for TDIU.  

7.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

